Case 18-10601-MFW   Doc 1720-5   Filed 11/16/18   Page 1 of 7




                    Exhibit D
           Case 18-10601-MFW             Doc 1720-5   Filed 11/16/18   Page 2 of 7




 600 N. King Street ● Suite 400
 P.O. Box 25130 ● Wilmington, DE 19899                                               (302) 429-4261
 Zip Code For Deliveries 19801                                         Email: scousins@bayardlaw.com




                                          October 3, 2018

Via Electronic Mail

Meredith A. Lahaie, Esq.
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park, Bank of America Tower
New York, NY 10036-6745
mlahaie@akingump.com

 Re:      Weinstein Company Holdings LLC—Request for Information

 Dear Meredith:

     As you know, we represent Harvey Weinstein in connection with the chapter 11 case
 In re The Weinstein Company Holdings LLC, et al., Case No. 18-10601 (MFW)
 (together, the “Debtors”), currently pending in the United States Bankruptcy Court for
 the District of Delaware.

      As we have discussed in the past, Mr. Weinstein is trying to secure information
 related to his rights, claims and interests in the Debtors and in certain assets that may
 have been sold to your client Lantern Entertainment LLC (“Lantern”) under the Order
 (I) Authorizing the Sale of All or Substantially All of the Debtors Assets Free and Clear
 of All Liens, Claims, Interests, Encumbrances and Other Interests, (II) Authorizing the
 Assumption and Assignment of Certain Executory Contracts and Unexpired Leases in
 Connection Therewith, and (III) Granting Related Relief [D.I. 846] (the “Sale Order”).
 A review of Exhibit 1 to the Notice of Filing of Final List of Potentially Assumed
 Contracts and Leases [D.I. 860] (the “Assumption Schedule”) shows the following
 contracts that may be related to Excluded Activities and Rights identified in Schedule I of
 the letter employment agreement between Mr. Harvey Weinstein and The Weinstein
 Company Holdings LLC, dated as of October 20, 2015 (“Schedule I”) and that were
 assigned to Lantern (“#(s) [__]” refers to the leftmost column on the Assumption
 Schedule):

            Contracts with Elegant Films, Inc. as counter-party (#s 6726-6735), as
             outlined in Schedule I, Mr. Weinstein owns this entity individually.

            One contract with A Band Apart as counter-party (# 149). Income from this
             entity is an Excluded Activity on Schedule I.


 {BAY:03367347v2}
          Case 18-10601-MFW        Doc 1720-5    Filed 11/16/18     Page 3 of 7




Meredith A. Lahaie, Esq.
October 3, 2018
Page 2


           Release Agreement with “Colony Capital, LLC,” effective 12/3/2010
            (#4725). Mr. Weinstein is listed as a party to this contract.

           Release Agreement with “David Bergstein,” effective 12/3/2010 (#5711).
            Mr. Weinstein is listed as a party to this contract.

           Release Agreement with “Filmyard Holdings, LLC,” effective 12/3/2010
            (#8280). Mr. Weinstein is listed as a party to this contract.

           Two “Option, Co-Financing and Participation Agreements” with “Filmyard
            Holdings, LLC.” (#s 8279 and 8280). Mr. Weinstein is listed as a party to
            these contracts.

           Two “Option, Co-Financing and Participation Agreements” with “Miramax
            Film NY LLC” (#s 15590 and 15591). Mr. Weinstein is listed as a party to
            these contracts.

           Release Agreement with “Miramax Film NY LLC,” effective 12/3/2010
            (#15593). Mr. Weinstein is listed as a party to this contract.

           Release Agreement with “Ronald Tutor,” effective 12/3/2010 (#19845). Mr.
            Weinstein is listed as a party to this contract.

           Release Agreement with “Tom Barrack,” effective 12/3/2010 (#23711). Mr.
            Weinstein is listed as a party to this contract.

     While Mr. Weinstein does not object to the assumption of those contracts, he
nonetheless may have continuing rights under those contracts, including with respect to
certain fees (including “distribution fees”), loan repayments, and bonuses in connection
with the sale or distribution of any of the Excluded Activities and Rights, as well as
certain rights with respect to the following movies: Halloween, Scary Movie, Spy Kids
and Scream, among others and including any sequels (together, the “Movie Rights”). To
the extent Lantern assumed those contracts, those obligations are now obligations owed
by Lantern to Mr. Weinstein.

     I would greatly appreciate it if you could confirm whether Lantern acquired from the
Debtors any rights in (i) the Excluded Activities and Rights identified on Schedule I,
including the Movie Rights and (ii) any of the Excluded Project Contracts. If so, I would
also appreciate it if you could provide me with a copy of the documents related to
Excluded Activities and Rights and the Movie Rights, including a copy of each of the



{BAY:03367347v2}
          Case 18-10601-MFW      Doc 1720-5     Filed 11/16/18    Page 4 of 7




Meredith A. Lahaie, Esq.
October 3, 2018
Page 3


Excluded Project Contracts identified above and any prints, master prints, negatives or
other materials stored by Lantern related to the Excluded Activities and Rights. As you
are likely well aware, we have been trying to get this information from the Debtors for
months, but to no avail.

     Please contact me to discuss the information requested by this letter and with any
further questions.

                                           Very truly yours,

                                           /s/ Scott D. Cousins

                                           Scott D. Cousins

Attachment




{BAY:03367347v2}
          Case 18-10601-MFW   Doc 1720-5   Filed 11/16/18   Page 5 of 7




  Schedule I to Harvey Weinstein Employment Agreement




{BAY:03367347v2}
Case 18-10601-MFW   Doc 1720-5   Filed 11/16/18   Page 6 of 7
Case 18-10601-MFW   Doc 1720-5   Filed 11/16/18   Page 7 of 7
